Case 2:19-cv-20149-SRC-CLW Document 1 Filed 10/29/19 Page 1 of 15 PageID: 1




               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
CASSIOPEIA IP LLC,
                                            Civil Action No.:
            Plaintiff,

      v.                                    TRIAL BY JURY DEMANDED

FUNAI CORPORATION, INC.,

            Defendant.


             COMPLAINT FOR INFRINGEMENT OF PATENT

      Now comes, Plaintiff Cassiopeia IP LLC (“Plaintiff” or “Cassiopeia”), by

and through undersigned counsel, and respectfully alleges, states, and prays as

follows:

                         NATURE OF THE ACTION

      1.    This is an action for patent infringement under the Patent Laws of the

United States, Title 35 United States Code (“U.S.C.”) to prevent and enjoin

Defendant Funai Corporation, Inc. (hereinafter “Defendant”), from infringing and

profiting, in an illegal and unauthorized manner, and without authorization and/or

consent from Plaintiff from U.S. Patent No. 7,322,046 (“the ‘046 Patent” or the

“Patent-in-Suit”), which is attached hereto as Exhibit A and incorporated herein by




                                        1
Case 2:19-cv-20149-SRC-CLW Document 1 Filed 10/29/19 Page 2 of 15 PageID: 2




reference, and pursuant to 35 U.S.C. §271, and to recover damages, attorney’s fees,

and costs.

                                  THE PARTIES

      2.     Plaintiff is a Texas limited liability company with its principal place

of business at 6205 Coit Road, Suite 300-1017, Plano, Texas 75024.

      3.     Upon information and belief, Defendant is a corporation organized

under the laws of New Jersey, having a principal place of business at 201 Route 17

North, Suite 903, Rutherford, NJ, 07070. Upon information and belief, Defendant

may be served with process c/o: National Corporate Research, Ltd., 14 Scenic

Drive, Dayton, NJ 08810.

      4.     Plaintiff is further informed and believes, and on that basis alleges,

that Defendant operates the website www.sanyo-av.com, which is in the business

of providing smart TVs using secure network services.           Defendant derives a

portion of its revenue from sales and distribution via electronic transactions

conducted on and using at least, but not limited to, its Internet website located at

www.sanyo-av.com, and its incorporated and/or related systems or products

(collectively the “Sanyo Website”). Plaintiff is informed and believes, and on that

basis alleges, that, at all times relevant hereto, Defendant has done and continues to

do business in this judicial district, including, but not limited to, providing

                                          2
Case 2:19-cv-20149-SRC-CLW Document 1 Filed 10/29/19 Page 3 of 15 PageID: 3




products/services to customers located in this judicial district by way of the Sanyo

Website.

                           JURISDICTION AND VENUE

       5.     This is an action for patent infringement in violation of the Patent Act

of the United States, 35 U.S.C. §§1 et seq.

       6.     The Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. §§1331 and 1338(a).

       7.     This Court has personal jurisdiction over Defendant by virtue of its

systematic and continuous contacts with this jurisdiction and its residence in this

District, as well as because of the injury to Plaintiff, and the cause of action

Plaintiff has risen in this District, as alleged herein.

       8.     Defendant is subject to this Court’s specific and general personal

jurisdiction pursuant to its substantial business in this forum, including: (i) at least

a portion of the infringements alleged herein; (ii) regularly doing or soliciting

business, engaging in other persistent courses of conduct, and/or deriving

substantial revenue from goods and services provided to individuals in Delaware

and in this judicial District; and (iii) being incorporated in this District.

       9.     Venue is proper in this judicial district pursuant to 28 U.S.C. §1400(b)

because Defendant resides in this District under the Supreme Court’s opinion in

                                             3
Case 2:19-cv-20149-SRC-CLW Document 1 Filed 10/29/19 Page 4 of 15 PageID: 4




TC Heartland v. Kraft Foods Group Brands LLC, 137 S. Ct. 1514 (2017) through

its incorporation, and regular and established place of business in this District.

                            FACTUAL ALLEGATIONS

      10.    On January 22, 2008, the United States Patent and Trademark Office

(“USPTO”) duly and legally issued the ‘046 Patent, entitled “METHOD AND

SYSTEM FOR THE SECURE USE OF A NETWORK SERVICE” after a full and

fair examination. The ‘046 Patent is attached hereto as Exhibit A and incorporated

herein as if fully rewritten.

      11.    Plaintiff is presently the owner of the ‘046 Patent, having received all

right, title and interest in and to the ‘046 Patent from the previous assignee of

record. Plaintiff possesses all rights of recovery under the ‘046 Patent, including

the exclusive right to recover for past infringement.

      12.    The invention claimed in the ‘046 Patent comprises a method for the

secure use of a network service using a blackboard on which all usable services are

entered.

      13.    Claim 1 of the ‘046 Patent states:

                   “1. A method for the secure use of a network service using a
             blackboard on which all usable services are entered, the method
             comprising the steps of: detecting a service which has not yet been
             entered on the blackboard; executing a first check to determine
             whether use of the service is allowed; entering the service in the

                                           4
Case 2:19-cv-20149-SRC-CLW Document 1 Filed 10/29/19 Page 5 of 15 PageID: 5




            blackboard only if it is determined that use of the service is allowed;
            loading an interface driver related to the service on the blackboard;
            extending the loaded interface driver on the blackboard with at least
            one security function to form a secured interface driver; loading the
            secured interface driver related to the service prior to the first use of
            the service; and executing a second check by a second security
            function prior to the use of the service to determine if use of the
            service is allowed by a user.” See Exhibit A.

      14.   Defendant commercializes, inter alia, methods that perform all the

steps recited in at least one claim of the ‘046 Patent. More particularly, Defendant

commercializes, inter alia, methods that perform all the steps recited in Claim 1 of

the ‘046 Patent. Specifically, Defendant makes, uses, sells, offers for sale, or

imports a method that encompasses that which is covered by Claim 1 of the ‘046

Patent.

                         DEFENDANT’S PRODUCTS

      15.   Defendant offers solutions, such as the “SANYO 65" CLASS 4K

ULTRA HD SMART TV (FW65C78F)” (the “Accused Product”), that enables a

method for the secure use of a network service using a blackboard on which all

usable services are entered. For example, the Accused Product performs the

method for the secure use of a network service using a blackboard on which all

usable services are entered. A non-limiting and exemplary claim chart comparing



                                         5
Case 2:19-cv-20149-SRC-CLW Document 1 Filed 10/29/19 Page 6 of 15 PageID: 6




the Accused Product to Claim 1 of the ‘046 Patent is attached hereto as Exhibit B

and is incorporated herein as if fully rewritten.

      16.    As recited in Claim 1, upon information and belief, and in at least

testing and usage, the Accused Product practices a method for secure use of a

network service (e.g., casting via DIAL onto various applications on the TV) using

a blackboard (e.g., a software/hardware component that stores all available devices

and applications you can cast to) on which all usable services (e.g., DIAL

casting/streaming devices and applications) are entered. See Exhibit B.

      17.    As recited in one step of Claim 1, upon information and belief, the

Accused Product supports casting from a smartphone via DIAL. The Accused

Product comes preloaded with Netflix and YouTube which utilize DIAL for

casting. The DIAL protocol allows a client (e.g. a smartphone) to discover DIAL

servers (e.g. the Accused Product) and access DIAL services (e.g. ability to cast

onto and activate applications on the Accused Product). Upon information and

belief, the Accused Product must utilize a blackboard (e.g. database or lookup

table) that stores services. See Exhibit B.

      18.    As recited in another step of Claim 1, upon information and belief, the

Accused Product utilizes a system in which a service which has not yet been

entered on a blackboard is detected. A DIAL client (e.g. a smartphone) will send

                                              6
Case 2:19-cv-20149-SRC-CLW Document 1 Filed 10/29/19 Page 7 of 15 PageID: 7




out an M-SEARCH to discover DIAL enabled TVs/servers. In response, the DIAL

enabled TV will send a response with a location header that includes an HTTP

URL that holds an UPnP description of the TV. The DIAL client (e.g. a

smartphone) will then send and HTTP GET message to the HTTP URL in the

location header. If the HTTP GET is sent to the correct HTTP URL originally

provided by the DIAL enabled TV, the TV will send the DIAL client (e.g. a

smartphone) a DIAL REST SERVICE URL that identifies the services (e.g.

applications that can be used such as Netflix or YouTube) a client can utilize. The

applications will be represented as resources identified by URLs known as

Application resource URLs. As such, the DIAL REST SERVICE will then be

added to a list of available services that was previously not discovered. See Exhibit

B.

      19.    As recited in another step of Claim 1, upon information and belief, the

Accused Product utilizes a system in which a first check is executed to determine

whether a user of the service is allowed. A DIAL client sends out an M-SEARCH

that defines particular services that the client is looking for. An UPnP device will

only respond to this request if they provide services that the client is searching for.

This serves as a first check that ensures that the services provided by a DIAL

server responding to the client can in fact be used by the client. See Exhibit B.

                                          7
Case 2:19-cv-20149-SRC-CLW Document 1 Filed 10/29/19 Page 8 of 15 PageID: 8




      20.    As recited in another step of Claim 1, upon information and belief, the

Accused Product will only enter the service (e.g. access to a DIAL server and its

services) in the blackboard (e.g. a database or list of available servers/services)

only if it is determined that the use of the service is allowed (e.g. the server/service

responding to a client request matches the service defined in the request). See

Exhibit B.

      21.    As recited in another step of Claim 1, upon information and belief, the

Accused Product utilizes a system that loads an interface driver related to the

service on the blackboard (e.g. the client’s receipt of a DIAL REST SERVICE

URL that identifies the services that can be provided by a DIAL server/TV and

which further contains Application Resource URLs). The client’s receipt of the

DIAL REST SERVICE URL and the contained Application Resource URLs

allows the client to interface with the DIAL server/TV in order to launch a

service/application on the said DIAL server/TV, since operations related to an

application are performed by HTTP request to said Application Resource URLs).

A DIAL client (e.g. a smartphone) will send out an M-SEARCH to discover DIAL

enabled TVs/servers. In response, the DIAL enabled TV will send a response with

a location header that includes an HTTP URL that holds an UPnP description of

the TV. The DIAL client (e.g. a smartphone) will then send and HTTP GET

                                           8
Case 2:19-cv-20149-SRC-CLW Document 1 Filed 10/29/19 Page 9 of 15 PageID: 9




message to the HTTP URL in the location header. If the HTTP GET is sent to the

correct HTTP URL originally provided by the DIAL enabled TV, the TV will send

the DIAL client (e.g. a smartphone) a DIAL REST SERVICE URL that identifies

the services (e.g. applications that can be used such as Netflix or YouTube) a client

can utilize. The applications will be represented as resources identified by URLs

known as Application Resource URLs. See Exhibit B.

      22.    As recited in another step of Claim 1, upon information and belief, the

Accused Product practices extending the loaded interface driver (e.g., the

Application Resource URL that identifies an application will be used by the client

to send an HTTP GET request) on the blackboard (e.g., a software/hardware

component which logs services and service software) with at least one security

function (e.g., a check to determine that an HTTP GET request is valid and that the

Application Name included in the request is recognized) to form a secured

interface driver (e.g., upon validation that an HTTP GET request is valid and that

an Application Name is recognized, the system will allow the client to load the

desired application on the DIAL server/TV). See Exhibit B.

      23.    As recited in another step of Claim 1, upon information and belief, the

Accused Product loads an interface driver by providing a DIAL REST Service that

contains Application Resource URLs. The DIAL REST Service and its contained

                                         9
Case 2:19-cv-20149-SRC-CLW Document 1 Filed 10/29/19 Page 10 of 15 PageID: 10




Application Resource URLs are considered an interface driver because they allow

for the DIAL client to interface with the DIAL server/TV. The interface driver, in

this case the DIAL REST Service and its contained Application Resource URLs,

are extended with a security function when the Application Resource URL is

further combined with an HTTP GET request which is then subject to a validation

of the request itself and the Application Name it contains. If the validations are

successful, the DIAL server will execute the desired application (e.g. Netflix or

YouTube) and send a confirmation of the execution. See Exhibit B.

      24.   As recited in another step of Claim 1, upon information and belief, the

Accused Product loads the secured interface driver related to the service prior to

the first use of the service (e.g. upon validation of an HTTP GET request and its

contained Application Name, the DIAL server/TV will launch a desired application

(e.g. Netflix or YouTube) that will then allow a DIAL client (e.g. a smartphone) to

cast a program onto the application (e.g. the Netflix or YouTube application on a

DIAL server/TV) using said client device) and executing a second check by a

second security function prior to the use of the service to determine if use of the

service is allowed by a user (e.g. before the application can be used on the DIAL

server/TV, the user must be logged into their account on the DIAL server/TV’s

version of the application as well). The DIAL protocol outlines that an application,

                                        10
Case 2:19-cv-20149-SRC-CLW Document 1 Filed 10/29/19 Page 11 of 15 PageID: 11




as it exists on a DIAL enabled TV, will be launched after the successful validation

of an HTTP GET request and its contained Application Name. The TV version of

the application must be launched before casting services can be used. See Exhibit

B.

      25.    The elements described in paragraphs 15-24 are covered by at least

Claim 1 of the ‘046 Patent. Thus, Defendant’s use of the Accused Product is

enabled by the method described in the ‘046 Patent.

                      INFRINGEMENT OF THE ‘046 PATENT

      26.    Plaintiff realleges and incorporates by reference all of the allegations

set forth in the preceding Paragraphs.

      27.    In violation of 35 U.S.C. § 271, Defendant is now, and has been

directly infringing the ‘046 Patent.

      28.    Defendant has had knowledge of infringement of the ‘046 Patent at

least as of the service of the present Complaint.

      29.    Defendant has directly infringed and continues to directly infringe at

least one claim of the ‘046 Patent by using, at least through internal testing or

otherwise, the Accused Product without authority in the United States, and will

continue to do so unless enjoined by this Court. As a direct and proximate result of




                                          11
Case 2:19-cv-20149-SRC-CLW Document 1 Filed 10/29/19 Page 12 of 15 PageID: 12




Defendant’s direct infringement of the ‘046 Patent, Plaintiff has been and

continues to be damaged.

      30.    By engaging in the conduct described herein, Defendant has injured

Plaintiff and is thus liable for infringement of the ‘046 Patent, pursuant to 35

U.S.C. § 271.

      31.    Defendant has committed these acts of infringement without license

or authorization.

      32.    As a result of Defendant’s infringement of the ‘046 Patent, Plaintiff

has suffered monetary damages and is entitled to a monetary judgment in an

amount adequate to compensate for Defendant’s past infringement, together with

interests and costs.

      33.    Plaintiff will continue to suffer damages in the future unless

Defendant’s infringing activities are enjoined by this Court. As such, Plaintiff is

entitled to compensation for any continuing and/or future infringement up until the

date that Defendant is finally and permanently enjoined from further infringement.

      34.    Plaintiff reserves the right to modify its infringement theories as

 discovery progresses in this case; it shall not be estopped for infringement

 contention or claim construction purposes by the claim charts that it provides with

 this Complaint. The claim chart depicted in Exhibit B is intended to satisfy the

                                         12
Case 2:19-cv-20149-SRC-CLW Document 1 Filed 10/29/19 Page 13 of 15 PageID: 13




 notice requirements of Rule 8(a)(2) of the Federal Rule of Civil Procedure and

 does not represent Plaintiff’s preliminary or final infringement contentions or

 preliminary or final claim construction positions.

                          DEMAND FOR JURY TRIAL

      35.    Plaintiff demands a trial by jury of any and all causes of action.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for the following relief:

      a. That Defendant be adjudged to have directly infringed the ‘046 Patent

either literally or under the doctrine of equivalents;

      b. An accounting of all infringing sales and damages including, but not

limited to, those sales and damages not presented at trial;

      c. That Defendant, its officers, directors, agents, servants, employees,

attorneys, affiliates, divisions, branches, parents, and those persons in active

concert or participation with any of them, be permanently restrained and enjoined

from directly infringing the ‘046 Patent;

      d. An award of damages pursuant to 35 U.S.C. §284 sufficient to

compensate Plaintiff for the Defendant’s past infringement and any continuing or

future infringement up until the date that Defendant is finally and permanently

enjoined from further infringement, including compensatory damages;

                                            13
Case 2:19-cv-20149-SRC-CLW Document 1 Filed 10/29/19 Page 14 of 15 PageID: 14




      e. An assessment of pre-judgment and post-judgment interest and costs

against Defendant, together with an award of such interest and costs, in accordance

with 35 U.S.C. §284;

      f. That Defendant be directed to pay enhanced damages, including

Plaintiff’s attorneys’ fees incurred in connection with this lawsuit pursuant to 35

U.S.C. §285; and

      g. That Plaintiff be granted such other and further relief as this Court may

deem just and proper.

Dated: October 29, 2019     RRespectfully submitted,

                               Stamoulis & Weinblatt LLC


                                /s/Stamatios Stamoulis
                               Stamatios Stamoulis
                               800 N. West Street, Third Floor
                               Wilmington, DE 19801
                               Phone: 302-999-1540
                               Fax: 302-762-1688
                               Email: stamoulis@swdelaw.com

                               Together with:

                               SAND, SEBOLT & WERNOW CO., LPA


                               Howard L. Wernow
                               Andrew S. Curfman
                               Aegis Tower - Suite 1100

                                        14
Case 2:19-cv-20149-SRC-CLW Document 1 Filed 10/29/19 Page 15 of 15 PageID: 15




                             4940 Munson Street, N. W.
                             Canton, Ohio 44718
                             Phone: 330-244-1174
                             Fax: 330-244-1173
                             Howard.Wernow@sswip.com
                             Andrew.Curfman@sswip.com

                             ATTORNEYS FOR PLAINTIFF




                                     15
